Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/07/2022 has been entered.
 	
ALLOWANCE
The amendment filed 2/07/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-2 and 4 are allowed.
The following is an examiner's statement of reasons for allowance: 
See applicant's arguments filed 2/07/2022.
The prior art taken as a whole does not show nor suggest a protection system for a lamp, comprising: a circuit board, at least one thermal electronic component, and a thermal fuse, wherein the circuit board has an electrical circuit and is disposed in the lamp, the thermal electronic component is electrically connected to the electrical circuit of the circuit 10board via a plurality of connecting elements and supported by the connecting elements, whereby the thermal electronic component is suspended over the circuit board and there is a distance between the thermal electronic component and the circuit board, wherein a binding member is disposed on the thermal electronic component to form an adhesive layer in a middle portion of the thermal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Finlay, Sr et al. (US 6,430,017), Williams (US 8,310,800), Crevenat (US 2018/0102640), Hsu (US 9,761,356), Chen (US 2016/0359312), and Chen (US 2014/0092514) disclose a similar thermal fuse arrangement.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875